DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 August 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 6, 9, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zasman US Patent 7,693,877 B1 in view of Shang et al. Research on Application of Artificial Intelligence and Distributed Parallel Computing in Archives Classification.

Regarding claim 1, Zasman teaches the following:
 A system for optimized data archival using data detection and classification model, [note: Abstract, “The LIM automatically searches a network storage system…”; Figures 2, 4, 6 ] the system comprising: 
at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: electronically receive information associated with a first data element within a distributed network environment [note: Figure 6 (64) archive storage server; column 1 lines 55-59 archiving ]; 
determine a first data type associated with the first data element based on at least the information associated with the first data element [note: column 7 lines 29-32, search and classification module SCM 32, optimization engine 32; column 8 lines 47-58 graphical interface for creating and modifying policies, setting and triggering events; figure 3 ]; 
determine one or more archival actions associated with the first data element based on at least the first data type [note: figure 5 flow chart ]; 
determine one or more archival requirements associated with the first data element; determine one or more utilization parameters associated with the first data element [note: Figure 2 (204) management; Figure 3, (38) categorization policies  ]; 
initiate an execution of the one or more archiving actions on the first data element based on at least the one or more utilization parameters associated with the first data element [note: Figure 5 (504) move/migrate item to storage for allocated type ]; 
determine that the one or more archival actions meet the one or more archival requirements associated with the first data element; and execute the one or more archiving actions based on at least determining that the one or more archival actions meet the one or more archival requirements [note: column 1 lines 55-59 archiving; column 3 lines 35-61 “The LIM uses metadata to store data and/or … categorize each data item into a category”, optimizing storage ].
Although Zasman teach the invention, they do not explicitly use the term classification model; they do teach optimization through classification and various techniques maybe implemented. Shang et al., further describes classification model for archiving data [see: Abstract, “archive classification model”; figure 2 depicts a classification model for archiving data; page 1267 and 1269 utilization and management]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward optimized archiving of data. Shang et al. further describes the classification as a model.

Claim 6: The system of claim 1, wherein the at least one processing device is further configured to: determine one or more archival actions associated with the first data element, wherein determining further comprises: determining one or more target archives associated with the first data element based on at least the first data type; and retrieving, from a header portion of the first data element, data security level associated with the first data element [note: Zasman, column 5 lines 18 through column 6 line 20 information discovery and classification, system crawls, analyzes different levels].
The limitations of claims 9, 14 and 17 parallel claims 1 and 6 above; therefore, they are rejected under the same rationale.


Claim(s) 2-5, 7-8, 10-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zasman US Patent 7,693,877 B1 in view of Shang et al. Research on Application of Artificial Intelligence and Distributed Parallel Computing in Archives Classification and Sarkar et al. US Patent Application Publication No. 2018/0276256 A1.

Although Zasman and Shang et al. et al. teach the invention substantially as applied to independent claims 1, 9 and 17, they do not explicitly teach dependent claims 2-5, 10-13 and 18-20 with respect to a dashboard. They do describe a graphical user interface; however, Sarkar et al. further teach dashboards to enhance display options. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are all directed toward optimized archiving of data and a dashboard would provide enhanced viewing of the information.

Claim 2: The system of claim 1, wherein the at least one processing device is further configured to: retrieve metadata associated with the execution of the one or more archiving actions; and initiate a dashboard report script, wherein the dashboard report script is configured to generate a graphical interface for display on a computing device of a user, wherein the graphical interface comprises the metadata associated with the execution of the one or more archiving actions [note: Sarkar et al., paragraph 0049 dashboard; paragraph 0160 generates an electronic display; also note Zasman figure 3 metadata (43)].

Claim 3: The system of claim 2, wherein the at least one processing device is further configured to: electronically receive information associated with one or more data elements within the distributed network environment; electronically receive, from the computing device of the user, the one or more data types associated with the one or more data elements; and generate a training dataset based on at least the information associated with the one or more data elements and the one or more data types [note: Zasman, column 
Claim 4: The system of claim 3, wherein the at least one processing device is further configured to: initiate one or more machine learning algorithms on the training dataset; and generate a machine learning model based on at least initiating the one or more machine learning algorithms on the training dataset.
Claim 5: The system of claim 4, wherein the at least one processing device is further configured to: electronically receive information associated with the first data element; and classify, using the machine learning model, the first data element into the first data type [note: Zasman, column 5 lines 18-41 information discovery and classification].
The limitations of claims 10-13 and 18-20 parallel claims 2-5 above; therefore, they are rejected under the same rationale.

Although Zasman and Shang et al. et al. teach the invention substantially as applied to independent claims 1, 9 and 17, they do not explicitly teach dependent claims 7-8 and 15-16; however, Shankar et al. further describes the feature as follows:
Claim 7: The system of claim 1, wherein the at least one processing device is further configured to: continuously scan the distributed network environment; determine a data usage pattern associated with the first data element based on at least continuously scanning the distributed network environment; and determine one or more utilization parameters associated with the first data element based on at least the data usage pattern [note: Zasman, column 5 lines 18-41 information discovery and classification, system crawls, analyzes different levels;  column 9 lines 17-28 capacity management module 35; Sarkar et al., Figure 6 (602) determine pattern associated with dataset].
Claim 8: The system of claim 7, wherein the one or more utilization parameters comprises at least an idle time and a minimal disruption time period [note: Zasman, column 9 lines 17-28; and Sarkar Figure 6 (604) defining process parameters based on patterns].

The limitations of claims 15-16 parallel claims 7-8; therefore, they are rejected under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169